Present: Carrico, C.J., Compton, Stephenson, 1 Lacy, Keenan, and
  Koontz, JJ., and Whiting, Senior Justice

MOHAMAD A. AFIFY
                          OPINION BY JUSTICE LAWRENCE L. KOONTZ, JR.
v.   Record No. 961781                 September 12, 1997

LINDA J. SIMMONS, ET AL.

          FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                        Thomas S. Shadrick, Judge


      In this appeal, we consider whether prior to July 1, 1997, a

plaintiff who initially filed a claim in the general district

court was permitted to amend the ad damnum clause of his claim to
seek damages in excess of the civil jurisdictional limits of that

court, Code § 16.1-77, 2 where the defendant has elected to remove

the case to circuit court under Code § 16.1-92.

      On September 30, 1993, Michael David Simmons and Linda J.

Young Simmons filed three warrants in detinue in the City of

Virginia Beach General District Court against Mohamad A. Afify.

One warrant sought recovery of property or damages for property

jointly owned by the Simmonses valued at $9,976, another sought

to recover property or damages for property belonging to Mr.

Simmons valued at $9,953, and the third, filed in her maiden

name, sought recovery of property or damages for property

belonging to Mrs. Simmons valued at $9,952.92.     These claims

arose out of the Simmonses' employment by Afify as resident
      1
      Justice Stephenson participated in the hearing and decision
of this case prior to the effective date of his retirement on
July 1, 1997.
             2
          At all times relevant to this appeal, the civil
jurisdictional limit for claims filed in a general district court
was $10,000.   As of July 1, 1997, that limit was increased to
$15,000.
managers of a residential motel and his retention of their

property after their employment was terminated.

     On November 30, 1993, Afify filed an application, with the

appropriate supporting affidavit, to remove the cases to the

Circuit Court of the City of Virginia Beach.   Following a stay in

the proceedings pending conclusion of Afify's bankruptcy, the

Simmonses filed a motion to amend the warrants in detinue in the

form of a single motion for judgment.   In the motion for judgment

which was filed on March 13, 1995, the Simmonses asserted new

claims for wages and unreimbursed expenses under a theory of

breach of contract.    The Simmonses further asserted a claim for

conversion of the property previously itemized in their general

district court claims, increasing the damages sought to $60,000.

In addition, the Simmonses sought punitive damages in the amount

of $120,000 for the alleged conversion.   A subsequent amendment

to the motion for judgment increased the claim for punitive

damages to $330,000.
     In a jury trial, the Simmonses were awarded compensatory

damages of $20,800 for loss of personal property and unreimbursed

expenses and punitive damages of $300,000.   Afify filed a post-

trial motion seeking, inter alia, to have the verdict reduced to
comport with the civil jurisdictional limits of the general

district court, asserting that those limits applied to claims

removed to the circuit court.   The circuit court denied this

motion and entered judgment on the jury's verdict.   We awarded

Afify this appeal.

     It is settled law in this Commonwealth that when a judgment
is rendered in the general district court, the jurisdictional

limits of that court carry over to the appeal of that judgment in

the circuit court.   Stacy v. Mullins, 185 Va. 837, 844, 40 S.E.2d

260, 265 (1946); see also Hoffman v. Stuart, 188 Va. 785, 794, 51

S.E.2d 239, 244 (1949).    In Hoffman, we went on to explain that

the removal of a case from the general district court to the

circuit court permits a defendant to file a counterclaim in

excess of the jurisdictional limits of the general district

court.   Id. at 795, 51 S.E.2d at 244.   The rationale supporting

the holding expressed in Hoffman was that the claims of a

defendant who promptly removes a case should not be subject to

the jurisdictional limits of a tribunal not of his choosing and

that one of the functions of removal is to afford the defendant

the opportunity to select a forum in which his claims can be

fully adjudicated.   Id.   Accordingly, unless an express provision

in Code § 16.1-92, the statute permitting removal by the

defendant of a plaintiff's claims from the general district court

to the circuit court, authorizes the circuit court to exercise

broader jurisdiction with respect to such claims, the plaintiff
will remain bound by the civil jurisdictional limits of the

general district court.

     The Simmonses assert that our decision in Jackson v.

Jackson, 236 Va. 199, 372 S.E.2d 155 (1988), implicitly found

such authority within the statute.   In Jackson, the trial court

permitted the plaintiff, after removal, to increase the amount of

her claims in a motion for judgment beyond the civil

jurisdictional limits of the general district court and entered a
default judgment in her favor when the defendant failed to file a

timely response.    Id. at 204, 372 S.E.2d at 158.    On appeal, the

defendant did not assert that permitting the amendment was error,

asserting instead that the removal affidavit was a responsive

pleading barring the entry of a default judgment.     We limited our

review to that issue.    Id. at 205, 372 S.E.2d at 159.

     Similarly, in Hetland v. Worcester Mutual Insurance Co., 231

Va. 44, 340 S.E.2d 574 (1986), the trial court permitted a

plaintiff to increase her ad damnum claim when filing her motion
for judgment following removal, but refused as untimely a further

amendment increasing the amount of her claims.      The initial

increase did not exceed the jurisdictional limits of the general

district court.    The issue presented to us in that case was

whether the refusal to permit the further amendment was an abuse

of discretion.    Holding that it was not, we did not reach the

issue of whether the jurisdictional limits of the lower court

would have otherwise prohibited the subsequent amendment.         Id. at

47, 340 S.E.2d at 576.

     Accordingly, we have never before considered whether Code

§ 16.1-92, as in effect at the time Afify removed the Simmonses'

cases, permitted the plaintiffs to increase the amount of their

claims beyond the civil jurisdictional limits of the general

district court following removal of the claims by the defendant

to the circuit court.    We hold that it did not.

     Prior to its amendment in 1997, the statute permitted the

circuit court, following removal, to allow amendments, enter

orders, and otherwise conduct proceedings "to correct any
defects, irregularities and omissions in the pleadings." 3      Thus,

there was an express limitation in the statute on the power of

the circuit court to be liberal in granting leave to amend.        See

Rule 1:8.   Nothing in the statute at the time under consideration

expressly permitted the Simmonses to take advantage of the

jurisdiction of the circuit court in order to increase the amount

of the claims made in the general district court.

     Moreover, none of the additions made by the Simmonses in the

original motion for judgment or the subsequent amended motion for

judgment were necessary to correct a defect, irregularity, or

omission in the warrants in detinue.        Accordingly, it was error

to permit the Simmonses to amend their original claims to

increase the damages sought to amounts in excess of the

jurisdictional limits of the general district court.       Because the

circuit court was without jurisdiction to consider the amended

claims, the trial and verdict on that pleading are nullities.
     For these reasons, we will vacate the judgment of the

circuit court and remand the case for a new trial limited to the

claims raised in the original warrants in detinue and, with

respect to those claims, subject to the civil jurisdictional
                                        4
limits of the general district court.
     3
      Code § 16.1-92 was amended effective July 1, 1997 allowing
the circuit court to "permit all necessary amendments, including
amendments to increase the amount of the claim above the
jurisdictional" limits of the general district court.         The
addition of this new language by the legislature lends support to
our conclusion that the prior form of the statute did not permit
such amendments.   See Wisniewski v. Johnson, 223 Va. 141, 144,
286 S.E.2d 223, 224-25 (1982); Richmond v. Sutherland, 114 Va.
688, 693, 77 S.E. 470, 472 (1913).
     4
      Our resolution of the jurisdictional issue renders moot the
                                           Vacated and remanded.




remaining issues raised by the appellant.      In addition, the
appellant has not raised an issue concerning the validity of the
appellees' amendments asserting new theories of breach of
contract and conversion following removal of the original claims
to the circuit court. Accordingly, we express no opinion as to
these issues.